Paulus obtained a judgment against Phillips James in an action on an account claimed to have been for part of the unpaid purchase price of a cooking stove. Arnold, a constable, armed with an execution, issued on said judgment disconnected and took away the cooking stove. Upon refusal to comply with the demand to return it, James brought a mandamus suit in the Monroe Common Pleas, praying the court to compel the return of the stove. The Common Pleas found in favor of James, holding that the stove was exempt from execution under 11725 GC.
Error was prosecuted in the Court of Appeals which reversed the lower court and held that the stove was not exempt by reason of an exception found at the end of 11738 GC. as amended in 1904.
The plaintiffs contend that the exception is limited in its application to exemptions claimed only under 11738 GC., and is not a modification of Exemption Laws of the State as held by Court of Appeals.